Citation Nr: 0320440	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-08 526	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision that denied 
entitlement to an increased rating for the veteran's service-
connected PTSD.  The veteran filed a notice of disagreement 
in March 2000.  The RO issued a statement of the case in 
March 2000.  The RO received the veteran's substantive appeal 
in April 2000.  

In July 2001, the veteran offered testimony during a He was 
afforded a hearing before the undersigned Veterans Law Judge 
in July 2001.  A transcript of the hearing has been 
associated with the claims folder.  

In October 2001, the Board remanded the claim on appeal to 
the RO for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Until September 26, 2002, the veteran's PTSD was 
primarily manifested by depressed mood, nightmares, avoidance 
of crowds, irritability and short-term memory loss.  

3.  Since September 27, 2002, the veteran's PTSD has 
primarily been manifested by depressed mood, anxiety, 
intermittent suicidal ideation, and occasional inability to 
complete routine tasks.  


CONCLUSIONS OF LAW

1.  Prior to September 27, 2002, the criteria for an 
evaluation greater than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).

2.  Affording the veteran the benefit of the doubt, since 
September 27, 2002, the criteria for the assignment of a 50 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal, has been accomplished. 

The November 1999 rating decision, the March 2000 Statement 
of the Case, and the April 2003 Supplemental Statements of 
the Case, the RO advised the veteran and his representative 
of the basic laws and regulations governing his claim for an 
increased rating for PTSD and the bases for the denial of the 
claim.  The Board remand of October 2001 advised the veteran 
of the changes to the law brought about by the passage of the 
VCAA.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of December 
2001) have been afforded opportunities to submit such 
information and evidence.  Furthermore, via various RO 
correspondence, to include the December 2001 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  Private treatment records were 
associated the claims folder.  The veteran was afforded VA 
examinations in September 1999 and April 2002.  The veteran 
was afforded a hearing before the undersigned in July 2001.  
By letters of August 2002 and May 2003, the veteran indicated 
that there were no additional sources of evidence relevant to 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Background

The veteran's service record (DD 214) shows that his service 
from August 1940 to September 1945 included service in 
Northern France, Rhineland, as an airplane mechanic gunner.  

Service connection for PTSD was granted by original rating 
decision of September 1996.  A 30 percent disability 
evaluation was assigned.  The veteran was notified of the 
decision in October 1996 but did not initiate an appeal.  In 
August 1999, the veteran claimed an increase for his service-
connected PTSD.  

During a VA examination in September 1999, the veteran 
reported that he avoided crowds and stayed to himself at 
home.  He went to church but would arrive late and leave 
without talking to anyone.  He denied any homicidal or 
suicidal intentions.  He reported frequent intrusive thoughts 
of World War II.  Upon mental status examination, he showed 
good long-term memory but poor day-to-day memory.  There were 
no delusions or hallucinations.  He denied any obsessive or 
compulsive ritualistic behavior.  He had infrequent panic 
attacks at the rate of one or two per month.  He showed signs 
of depression and anxiety.  He was assigned a Global 
Assessment of Functioning Score (GAF) of 55.  The examiner 
noted that the veteran had ongoing problems with intrusive 
thoughts and avoided conflict with others.  He had difficulty 
completing projects at home due to short-term memory 
impairment.  His judgment was considered only poor to fair.  

Treatment records from the Alexandria, Louisiana VA Medical 
Clinic from April 1997 to April 2001 are essentially negative 
for treatment for PTSD.  

A June 2001 VA treatment note indicated that the veteran was 
making more of an effort to get out more socially.  He was 
helping out one night a week at the bingo games of his local 
veteran's group.  

Another treatment note of June 2001 indicated that the 
veteran was feeling worse and had recent thoughts of suicide.  
He appeared to have been withdrawing more from social 
activities.  He was advised to seek inpatient treatment and 
encouraged to participate in more social activities.  During 
a follow-up session in October 2001, he reported that he was 
doing a little better.  He denied any suicidal or homicidal 
ideation.  The veteran reported that he joined a small group 
that met weekly to play card games.  He was encouraged to 
continue to go out and maintain social contacts.  The 
assessment revealed a GAF score of 57.  

During the hearing before the undersigned in July 2001, the 
veteran reported experiencing nightmares of his combat 
service approximately two to three times a week.  He 
indicated that he got only 3 to 4 hours of sleep.  He noted 
that he was depressed and easily angered.  He continued to 
isolate himself socially.  He reported that he fixed his own 
lunch and dinner and spent most of the day watching 
television.  

During treatment from October through February 2002, the 
veteran reported that he was not doing well.  He was somewhat 
depressed about his current health situation and problems 
with his neighbor.  The examiner offered some strategies for 
dealing with his neighbor.  The veteran agreed to utilize the 
strategies and indicated that he did not want to lose a 
longtime friend.  He also reported that he had a brother near 
by and some friends he could visit.  His speech was clear and 
goal directed, although, he had some difficulty remembering 
the right words.  His dress was casual and appropriate.  He 
denied any suicidal or homicidal ideation.  The assessment 
noted mild to moderate environmental stressors, including his 
health and a conflict with a neighbor.  GAF of 57 and 58 were 
assigned. 

During an April 2002 VA examination, the veteran reported 
that his primary symptoms were flashbacks and nightmares 
related to his World War II experiences.  He reported that 
intrusive and distressing recollections of his war experience 
occurred approximately once every ten days.  He avoided 
thoughts, feelings or conversations associated with his war 
experience and limited his exposure to activities, places or 
people that arouse recollections.  He experienced a few 
symptoms related to irritability and outbursts of anger as 
well as some difficulty concentrating.  He was not 
hypervigilent and did not show an exaggerated startle 
response.  A GAF score of 60 was assigned.  The examiner 
opined that the veteran's condition had not resulted in an 
increase in his symptomatology.  He indicated that he was 
functioning quite well at home, was able to take care of most 
routine responsibilities of self care, and appropriately 
maintaining a select few interpersonal relationships.  The 
examiner noted that medication had resulted in fewer 
nightmares and sleep problems.  He did have short-term memory 
loss and difficulty completing some tasks.  However, he had 
adequate judgment, motivation and mood.  

Private outpatient treatment records showing treatment from 
Drs. Plauche, Leyser and Pearce were obtained by the RO.  
However, they do not show treatment for PTSD.  

When seen for VA treatment in August 2002, the veteran 
admitted to some past thoughts of suicide but reported that 
he had no current intention as a result of his religious 
beliefs.  He was talkative, his speech was clear and 
directed.  He noted that his physical problems prevented him 
from driving to appointments.  He was assigned a GAF of 60 
and asked to return for a follow-up appointment in three 
months.  

However, on September 27, 2002 the veteran requested a 
follow-up appointment.  He reported difficulty with 
motivation and noted that he did not care if he lived or 
died.  He denied current suicidal or homicidal thoughts, but 
admitted to suicidal thoughts in the past.  He complained of 
being more forgetful.  He lived alone in his home and 
required assistance for meal preparation, cleaning and 
running errands.  Following a psychiatric examination, a GAF 
score of 50 was assigned.  


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The medical evidence indicates that prior to September 27, 
2002, the veteran's PTSD was primarily manifested by 
depressed mood, nightmares, avoidance of crowds, irritability 
and short-term memory loss.  In this regard, outpatient 
treatment records show primary treatment for depression and 
difficulty maintaining social relationships.  VA examination 
reports note primary symptoms of depression, anxiety, some 
social impairment and short-term memory loss.  However, there 
is no evidence of many of the other symptoms that would 
support assigned of the next higher evaluation, to include 
frequent panic attacks, long term memory loss, impairment in 
judgment and thinking, and difficulty understanding complex 
commands.  Significantly, the April  2002 examiner opined 
that the veteran's PTSD symptomatology had not increased 
since the previous examination (1999).  Considering such 
evidence in light of the criteria noted above, the Board 
finds that the veteran's psychiatric symptoms are most 
consistent with the criteria for the current 30 percent 
evaluation, and do not more nearly approximate the criteria 
for at least the next higher, 50 percent, evaluation.   .  

GAF scores assigned prior to September 27, 2002, 55 and 60, 
likewise provide no basis for assignment of any higher 
evaluation during this time frame.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."   There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pursuant to the 
DSM-IV, GAF scores between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Given that definition, 
the Board finds that the GAF scores assigned prior to 
September 27, 2002 are consistent with the current 30 percent 
evaluation assigned.    

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of a 
higher evaluation from the date of the claim for increase 
currently on appeal, through September 26, 2002.  As such, 
the benefit-of-the-doubt doctrine is not for application 
during this time period.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

The Board notes, however, that after the April 2002 VA 
examination, the evidence of record indicates a worsening of 
the veteran's symptoms.  Specifically, as noted above, during 
VA treatment on September 27, 2002, the veteran reported 
difficulty with motivation and indicated that he did not care 
if he lived or died, noted that he had had suicidal thought, 
complained of being more forgetful, and noted that he 
required assistance for meal preparation, cleaning and 
running errands.  This evidence indicates a decline in 
functioning as compared to his symptoms prior to that date.  
Such conclusion is supported by the examiner's assignment of 
a GAF score of 50 (as compared to the GAF of 60 assigned just 
one month prior).  According to the DSM-IV, GAFs between 41 
and 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) or any serious impairment in social, 
occupational, and school functioning (e.g., no friends, 
unable to keep a job).  

The Board notes that the evidence does not establish that the 
veteran has all, or even a majority of the type of symptoms 
contemplated in the 50 percent evaluation.  However, given 
the symptoms noted above, indicating an overall worsening of 
the veteran's condition, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
the 50 percent evaluation have been met as of September 27, 
2002 (the date of VA treatment noted above).

However, the record does not reflect symptomatology 
consistent with a 70 percent or greater evaluation at any 
point since September 27, 2002.  Where there is fairly 
consistent short-term memory loss and episodic suicidal 
ideation, there is no evidence of the type of symptoms 
warranting assignment of at least the next higher, 70 percent 
evaluation, to include obsessional rituals interfering with 
routine activities, illogical, obscure, or irrelevant speech, 
near continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  

The Board also notes that at no point does the record present 
evidence sufficient to invoke the procedures for assignment 
of any higher evaluation on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 30 and 50 percent ratings).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that an 
evaluation higher than 30 percent prior to September 27, 2002 
must be denied, but that the criteria for a 50 percent, but 
no higher, evaluation are met as of that date.


ORDER

Prior to September 27, 2002, a rating greater than 30 percent 
for service-connected PTSD is denied.  

Since September 27, 2002, a 50 percent evaluation for the 
veteran's service-connected PTSD is granted, subject to the 
applicable law and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

